THIEATSOEWEY~GENFXAL

                      OF    TEXAS
                  AUSTIN.   TEXAS   78711

                      April 13, 1966



Honorable Jules Damiani, Jr.        Opinion No. c-657
Criminal DistrictAttorney
Galveston County                    Re: Payment of inveetigation
Galveston, Texas                      and expert testimony ex-
                                      penses incurred for an ex-
Dear Mr. Damlani:                     amining trial.
     In a recent opinion request of this office you pose
the following question:
            Does Article 26.05 (c), Vernon's Code
            of Criminal Procedure of Texas, 1966,
            apply so as to provide payment for
            expenses incurred for the purposes of
            investigation and expert testimony by
            an appointed counsel In fan examining
            trial.
     Article 26.05,   v.c.c.P., 1966, provides, in pertinent
part, as follows:
             "Section 1. A counsel appointed to
              defend a person accused of a felony
              or a misdemeanor punishable by lm-
              prisonment shall be paid from the
              general fund of the county In which
              the prosecution was instituted ac-
              cording to the following schedule:
             (c) For expenses Incurred for,pur-
             poses of investigation and expert
             tcstyony, not more than $250.00;
             . . .
       Article 16.01,  Code of Criminal Procedure, 1966, pro-
vides, among other things, that a magistrate has the authority
to appoint counsel to represent an accused in an examining
trial. In Attorney General's Opinion No. C-654, dated April
12, 1966, this office held that an attorneysappointed to
represent an accused in an examining trial was entitled
to be compensated for his work In accordance with Article
26.05.     It is our opinion, therefore, that Article 26.05,
(c) is applicable to examining trials and counsel who incur


                               -3177-
Honorable Jules Damiani, Jr., page 2      (C- 657)


expenses for investigation and expert testimony in an ex-
amining trial are entitled to be reimbursed in accordance
with the provisions of Article 26.05.
                    SUMMARY
                    -------

    Article 26.05 (c), Code of Criminal Procedure,
    1966, applies to examining trials, and counsel
    who incur expenses for investigation and ex-
    pert testimony are entitled to be reimbursed
    therefor in accordance with said Article.
                              Yours very truly,
                              WAGGONFR CARR
                              Attorney General of Texas



                           BY
                                  I( 11
                              A%s~an~YAttorney       Ge era1
SK/lb


OPINION COMMITTEE
W. V. Geppert, Chairman
Robert E. Owen
Howard Fender
Douglas Chilton
Thomas Mack
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                                                     .




                              -31 m-